                                     Case 2:19-cv-03740-R-PJW Document 1 Filed 05/01/19 Page 1 of 15 Page ID #:1



                                      1   JAMES A. MARISSEN (SBN: 257699)
                                          jmarissen@grsm.com
                                      2   RACHEL A. WEITZMAN (SBN: 307076)
                                          rweitzman@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          2211 Michelson Drive, Suite 400
                                      4   Irvine, CA 92612
                                          Telephone: (949) 255-6996
                                      5   Facsimile: (949) 474-2060
                                      6   Attorneys for Plaintiff
                                          YANG MING MARINE TRANSPORT CORP.
                                      7
                                      8                         UNITED STATES DISTRICT COURT
                                      9                       CENTRAL DISTRICT OF CALIFORNIA
                                     10
                                     11   YANG MING MARINE TRANSPORT                        CASE NO.
Gordon Rees Scully Mansukhani, LLP




                                          CORP., a foreign corporation,
  2211 Michelson Drive, Suite 400




                                     12
                                                                    Plaintiff,              COMPLAINT
                                     13
         Irvine, CA 92612




                                                vs.
                                     14
                                          CGL COHESION GLOBAL LOGISTICS,
                                     15   LLC, a foreign corporation; KARGO
                                          TRANSPORTATION, INC., a California
                                     16   corporation, and DOES 1 through 10,
                                          inclusive,
                                     17
                                                                    Defendants.
                                     18
                                     19
                                     20         COMES NOW Plaintiff YANG MING MARINE TRANSPORT CORP.
                                     21   (“YANG MING” or “Plaintiff”), and as its Complaint and causes of action against
                                     22   Defendants CGL COHESION GLOBAL LOGISTICS, LLC (“CGL”), and
                                     23   KARGO TRANSPORTATION, INC. (“KARGO”) (collectively “Defendants”)
                                     24   alleges upon information and belief as follows:
                                     25                            JURISDICTION AND VENUE
                                     26         1.     This is a maritime claim for breach of contract pursuant to ocean bills
                                     27   of lading, as well as equitable indemnity and contribution, related to the ocean
                                     28   ///
                                                                                -1-
                                                                             COMPLAINT
                                     Case 2:19-cv-03740-R-PJW Document 1 Filed 05/01/19 Page 2 of 15 Page ID #:2



                                      1   carriage of cargo, which comprises an admiralty and maritime claim pursuant to
                                      2   Rule 9(h) of the Federal Rules of Civil Procedure and 28 U.S.C. § 1333(1).
                                      3          2.      In the alternative, as there is complete diversity between Plaintiff and
                                      4   Defendants and the amount in controversy exceeds jurisdictional amount set by 28
                                      5   U.S.C. § 1332, the prerequisites for diversity jurisdiction under 28 U.S.C.
                                      6   § 1441(b) are met and this Court is vested with subject matter jurisdiction over
                                      7   this action.
                                      8          3.      Venue is proper in this Court under 28 U.S.C. § 1391(b) and (c) in
                                      9   that Defendants’ places of business are within the judicial district of this Court,
                                     10   and they reside within the judicial district of this Court. Moreover, the
                                     11   transactions that form the basis for the subject contracts for ocean carriage
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12   occurred within the judicial district of this Court.
                                     13                                          PARTIES
         Irvine, CA 92612




                                     14          4.      Plaintiff YANG MING is and was at all material times a foreign
                                     15   corporation duly organized under the laws of Taiwan, with a principal place of
                                     16   business located at 271 Ming De 1st Road, Cidu District, Keelung 20646, Taiwan.
                                     17          5.      At all material times Defendant CGL COHESION GLOBAL
                                     18   LOGISTICS LLC was a corporation duly organized and existing under the laws of
                                     19   New York. At all material times Defendant CGL was, and is, doing business
                                     20   within the Court’s jurisdiction and has a registered address at 10012 Norwalk
                                     21   Boulevard, Suite 110, Santa Fe Springs, California 90670.
                                     22          6.      At all material times Defendant KARGO TRANSPORTATION,
                                     23   INC. was a corporation duly organized and existing under the laws of California.
                                     24   At all material times Defendant KARGO was, and is, doing business within the
                                     25   Court’s jurisdiction and has a registered address at 2930 Vail Ave., City of
                                     26   Commerce, California 90040.
                                     27          7.      Plaintiff is informed, believes and thereon alleges, that at all material
                                     28   times, each of the Defendant Does 1 through 10 were responsible in some manner
                                                                                 -2-
                                                                           COMPLAINT
                                     Case 2:19-cv-03740-R-PJW Document 1 Filed 05/01/19 Page 3 of 15 Page ID #:3



                                      1   for the occurrences, losses and/or damages alleged in this Complaint. Their names
                                      2   and capacities are currently unknown to Plaintiff. Plaintiff will amend this
                                      3   Complaint to show such true names and capacities when the same have been
                                      4   ascertained.
                                      5                              FACTUAL BACKGROUND
                                      6         8.       Plaintiff YANG MING was, at all material times, an ocean
                                      7   transportation common carrier doing business in the United States with authority
                                      8   from the Federal Maritime Commission (“the FMC”).
                                      9         9.       On or about September 2016, Changzhou Woyuan Textiles Co. Ltd.
                                     10   (“WOYUAN”) entered into a sale contract with Fabric Avenue, Inc. (“FABRIC”)
                                     11   to purchase denim fabric (the “Cargo”).
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12         10.      Pursuant to the sale contract between WOYUAN and FABRIC, the
                                     13   Cargo was loaded into container no. YMMU4083612 (the “Container”).
         Irvine, CA 92612




                                     14         11.      Pursuant to the sale contract between WOYUAN and FABRIC,
                                     15   WOYUAN contracted with Cohesion Freight (HK) Ltd (“COHESION”) to ship
                                     16   the Container from Shanghai, China to Los Angeles, United States.
                                     17         12.      COHESION was, at all material times, a Non-Vessel Owning
                                     18   Common Carrier (“NVOCC”).
                                     19         13.      As an NVOCC, COHESION issued its own bill of lading for the
                                     20   shipment of the Container (the “Cohesion House Bill”) which named WOYUAN
                                     21   as the shipper and FABRIC as the consignee. The Cohesion House Bill was
                                     22   required to be surrendered into order to obtain delivery of the Container. The
                                     23   Cohesion House Bill also specified that FABRIC was required to contact
                                     24   Defendant CGL for delivery of the Container in Los Angeles.
                                     25         14.      COHESION in turn contracted with YANG MING to perform the
                                     26   actual ocean transportation of the Container from the Port of Shanghai, China to
                                     27   the Port of Los Angeles, California.
                                     28
                                                                                -3-
                                                                             COMPLAINT
                                     Case 2:19-cv-03740-R-PJW Document 1 Filed 05/01/19 Page 4 of 15 Page ID #:4



                                      1             15.   YANG MING issued a Non-Negotiable Sea Waybill no.
                                      2   YMLUW231643253 dated September 28, 2016 (the “YM Master Bill”) for the
                                      3   shipment of the Container. The YM Master Bill named COHESION as the
                                      4   shipper and Defendant “CGL COHESION GLOBAL LOGISTICS, LLC” as the
                                      5   consignee. The YM Master Bill also indicated that the freight was pre-paid.
                                      6             16.   Defendant CGL was, at all material times, an ocean freight forwarder
                                      7   doing business in the United States with licensing from, and bonding with, the
                                      8   FMC. The bond Defendant CGL maintains with the FMC is $50,000 for freight
                                      9   forwarder business activities and is intended to compensate the public at-large,
                                     10   including YANG MING, for any loss and damage arising from Defendant CGL’s
                                     11   freight forwarder business activities.
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12             17.   On or about September 28, 2016, the Container was loaded aboard
                                     13   the vessel M/V YM Vancouver (the “Vessel”) in the Port of Shanghai, China.
         Irvine, CA 92612




                                     14             18.   On or about October 3, 2016, and as is customary practice in the
                                     15   United States, YANG MING sent an “Arrival Notice” to Defendant CGL, being
                                     16   the named consignee under the YM Master Bill, notifying Defendant CGL of the
                                     17   Container’s anticipated arrival date in the Port of Los Angeles, California, being
                                     18   October 10, 2016. YANG MING did not send an “Arrival Notice” to any other
                                     19   entity.
                                     20             19.   Defendant CGL subsequently provided FABRIC with notification of
                                     21   the Container’s anticipated arrival date in the Port of Los Angeles, California,
                                     22   being October 10, 2016.
                                     23             20.   After receiving the Arrival Notice, Defendant CGL, being the named
                                     24   consignee under the YM Master Bill, could start making arrangements for the
                                     25   collection of the Container from West Basin Container Terminal in the Port of Los
                                     26   Angeles. Specifically, Defendant CGL, or its authorized agent, as a registered
                                     27   user, was required to access the West Basin Container Terminal’s automated
                                     28   system and schedule a pick-up appointment to collect the Container.
                                                                                -4-
                                                                           COMPLAINT
                                     Case 2:19-cv-03740-R-PJW Document 1 Filed 05/01/19 Page 5 of 15 Page ID #:5



                                      1         21.    On or about October 10, 2016, the Vessel arrived in the Port of Los
                                      2   Angeles, California and the Container was discharged from the Vessel at the West
                                      3   Basin Container Terminal.
                                      4         22.    Given that the ocean freight was prepaid to YANG MING under the
                                      5   YM Master Bill, and considering that the YM Master Bill did not need to be
                                      6   surrendered in order for Defendant CGL to collect the Container, YANG MING
                                      7   did not place a release “hold” on the Container. Specifically, in the West Basin
                                      8   Container Terminal’s automated system YANG MING indicated that the
                                      9   Container was “Released.” As such, the Container was otherwise available for
                                     10   Defendant CGL and/or its agents to collect.
                                     11         23.    Although not known at the time, Plaintiff was later informed that
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12   freight under the Cohesion House Bill was to be collected by Defendant CGL
                                     13   from FABRIC in Los Angeles before the Container was released from the West
         Irvine, CA 92612




                                     14   Basin Container Terminal and/or Defendant CGL’s posession. At no material
                                     15   time did Defendant CGL, or any other entity, request YANG MING place a
                                     16   release “hold” on the Container and/or otherwise update the West Basin Container
                                     17   Terminal’s automated system to indicate that there was a freight release “hold” on
                                     18   the release of the Container.
                                     19         24.    Although not known at the time, Plaintiff was later informed that
                                     20   there were payment disputes between WOYUAN and FABRIC, including under
                                     21   the sale contract in relation to the Cargo in the Container, specifically being that
                                     22   FABRIC had not paid WOYUAN for the Cargo in the Container. Defendant
                                     23   CGL, or its servant and agents, knew, or should have known, about these payment
                                     24   disputes. Despite actual or constructive knowledge of these payment disputes
                                     25   between WOYUAN and FABRIC, at no material time did Defendant CGL, or any
                                     26   other entity, request YANG MING place a release “hold” on the Container and/or
                                     27   otherwise update the West Basin Container Terminal’s automated system to
                                     28   indicate that there was a miscellaneous “hold” on the release of the Container.
                                                                                   -5-
                                                                             COMPLAINT
                                     Case 2:19-cv-03740-R-PJW Document 1 Filed 05/01/19 Page 6 of 15 Page ID #:6



                                      1         25.    Defendant CGL, or its servant and agents, knew, or should have
                                      2   known, that WOYUAN still held the original Cohesion House Bill when the
                                      3   Container arrived in the port of Los Angeles. Despite actual or constructive
                                      4   knowledge of WOYUAN still holding the original Cohesion House Bill, at no
                                      5   material time did Defendant CGL, or any other entity, request YANG MING place
                                      6   a release “hold” on the Container and/or otherwise update the West Basin
                                      7   Container Terminal’s automated system to indicate that there was a miscellaneous
                                      8   “hold” on the release of the Container.
                                      9         26.    At all material times the original Cohesion House Bill was required to
                                     10   be surrendered to Defendant CGL in order to obtain delivery of the Container
                                     11   from Defendant CGL. Despite knowledge of this requirement, at no material time
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12   did Defendant CGL, or any other entity, request YANG MING place a release
                                     13   “hold” on the Container and/or otherwise update the West Basin Container
         Irvine, CA 92612




                                     14   Terminal’s automated system to indicate that there was a miscellaneous “hold” on
                                     15   the release of the Container.
                                     16         27.    On or about October 10, 2016, a trucker “Delivery Order” on
                                     17   Defendant CGL’s letterhead was issued for the collection of the Container from
                                     18   the West Basin Container Terminal (the “Delivery Order”). The Delivery Order
                                     19   was conveyed from FABRIC, being the consignee under the Cohesion House Bill,
                                     20   to the trucker, Defendant KARGO, and it requested Defendant KARGO to collect
                                     21   the Container and deliver it to FABRIC.
                                     22         28.    Although the Delivery Order was on Defendant CGL’s letterhead, it
                                     23   was prepared by FABRIC. While the Delivery Order was prepared by FABRIC
                                     24   and not Defendant CGL, Defendant CGL knew, or should have known, that
                                     25   FABRIC would prepare and issue the Delivery Order on Defendant CGL’s
                                     26   letterhead for the Container based upon the parties’ prior course of dealings in
                                     27   which FABRIC had previously prepared and issued delivery orders to truckers on
                                     28
                                                                                -6-
                                                                             COMPLAINT
                                     Case 2:19-cv-03740-R-PJW Document 1 Filed 05/01/19 Page 7 of 15 Page ID #:7



                                      1   Defendant CGL’s letterhead to obtain delivery of cargo, all with Defendant CGL’s
                                      2   express knowledge, consent and/or subsequent ratification.
                                      3         29.    At all material times Defendant CGL knew, or should have known, of
                                      4   FABRIC’s propensity to prepare and issue delivery orders to truckers on
                                      5   Defendant CGL’s letterhead to obtain delivery of cargo. Despite actual or
                                      6   constructive knowledge of FABRIC’s propensity to prepare and issue delivery
                                      7   orders to truckers on Defendant CGL’s letterhead to obtain delivery of cargo, at no
                                      8   material time did Defendant CGL take any action to stop FABRIC’s conduct
                                      9   and/or to request YANG MING place a release “hold” on the Container and/or
                                     10   otherwise update the West Basin Container Terminal’s automated system to
                                     11   indicate that there was a miscellaneous “hold” on the release of the Container.
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12         30.    At no time after receipt of the Delivery Order did the trucker,
                                     13   Defendant KARGO, check or otherwise confirm with Defendant CGL that the
         Irvine, CA 92612




                                     14   Delivery Order was authentic.
                                     15         31.    After receipt of the Delivery Order Defendant KARGO knew, or
                                     16   should have known, that the Delivery Order was not authentic as (a) Defendant
                                     17   KARGO received the Delivery Order from FABRIC and not Defendant CGL, (b)
                                     18   the weight and quantity of the Cargo specified in the Delivery Order was different
                                     19   from the weight and quantity specified in the YM Master Bill and other shipping
                                     20   documents, and (c) the Delivery Order was not signed or otherwise endorsed by
                                     21   Defendant CGL.
                                     22         32.    On or about October 14, 2016, the time allowed under YANG
                                     23   MING’s applicable tariff for Defendant CGL, being the named consignee under
                                     24   the YM Master Bill, to collect the Container expired. At no time between when
                                     25   the Container arrived on October 10, 2016 and the expiry of time under the
                                     26   applicable tariff on October 14, 2016, did Defendant CGL personally collect the
                                     27   Container or inform YANG MING that it should place a release “hold” on the
                                     28   Container.
                                                                                -7-
                                                                             COMPLAINT
                                     Case 2:19-cv-03740-R-PJW Document 1 Filed 05/01/19 Page 8 of 15 Page ID #:8



                                      1         33.    Five days after the expiration of the allowable time under YANG
                                      2   MING’s applicable tariff, on or about October 19, 2016, Defendant KARGO used
                                      3   the Delivery Order to schedule and collect the Container from the West Basin
                                      4   Container Terminal.
                                      5         34.    On or about October 19, 2016, Defendant KARGO delivered the
                                      6   Container to FABRIC.
                                      7         35.    At no time between receipt of the Delivery Order on October 10,
                                      8   2016 and the collection of the Container on October 19, 2016, did Defendant
                                      9   KARGO check or otherwise confirm with Defendant CGL that the Delivery Order
                                     10   was authentic.
                                     11         36.    On or about October 20, 2016, Defendant KARGO returned to the
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12   empty Container to the West Basin Container Terminal.
                                     13         37.    On or about October 21, 2016, FABRIC informed Defendant CGL
         Irvine, CA 92612




                                     14   that it had prepared and issued the Delivery Order to take possession of the Cargo
                                     15   in the Container. Upon receipt of this information from FABRIC, Defendant CGL
                                     16   failed to: (a) confirm with WOYUAN whether FABRIC had actually paid for the
                                     17   Cargo, (b) confirm with WOYUAN whether WOYUAN still held the original
                                     18   Cohesion House Bill, (c) take any action to have the Delivery Order prepared by
                                     19   FABRIC declared invalid and/or void ab initio, (d) take any action to arrest, attach
                                     20   and/or retrieve the Cargo until its true ownership was established, (e) commence
                                     21   any legal proceedings against FABRIC for declaratory or injunctive relief
                                     22   regarding the Delivery Order and/or FABRIC taking possession of the Cargo,
                                     23   and/or (f) notify any state or federal law enforcement agency or any other party,
                                     24   include YANG MING, that FABRIC had taken possession of the Cargo in
                                     25   circumstances where FABRIC had not surrendered the original Cohesion House
                                     26   Bill, had not paid for the Cargo, and/or did not have WOYUAN’s permission to
                                     27   take the Cargo.
                                     28
                                                                                -8-
                                                                             COMPLAINT
                                     Case 2:19-cv-03740-R-PJW Document 1 Filed 05/01/19 Page 9 of 15 Page ID #:9



                                      1         38.    On June 9, 2017, FABRIC filed for Chapter 11 bankruptcy protection
                                      2   in California.
                                      3         39.    In or about June 2017, WOYUAN commenced proceedings in
                                      4   Shanghai, China against COHESION for the damages for the misdelivery of the
                                      5   Cargo to FABRIC without surrender of the original Cohesion House Bill, which
                                      6   was still in WOYUAN’s possession. A judgment was issued against COHESION
                                      7   in favor WOYUAN in that action.
                                      8         40.    COHESION subsequently commenced proceedings in Shanghai,
                                      9   China against YANG MING for indemnification in relation to WOYUAN’s
                                     10   judgment. YANG MING was ultimately ordered to indemnify COHESION for
                                     11   CNY458,913.70 (equivalent to US$68,138.63 as of May 1, 2019).
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12         41.    YANG MING is informed, believes and thereon alleges that the
                                     13   damage sustained to WOYUAN, which YANG MING was required to pay
         Irvine, CA 92612




                                     14   through indemnification of COHESION, was not based on the acts or omissions of
                                     15   YANG MING, but was due solely to the acts, omissions, fault, negligence,
                                     16   misconduct or other actionable activity of Defendants CGL and KARGO.
                                     17                             FIRST CAUSE OF ACTION
                                     18                              (Equitable Indemnification)
                                     19         42.    YANG MING realleges and incorporates by reference paragraphs 1
                                     20   through 41 inclusive of its Complaint.
                                     21         43.    YANG MING is in no way responsible for the losses or damages
                                     22   which WOYUAN alleged against COHESION and/or for which COHESION
                                     23   sought and obtained indemnification from YANG MING. Rather it was the acts,
                                     24   omissions, fault, negligence, misconduct or other actionable activity of Defendants
                                     25   CGL and KARGO which caused the losses or damages which WOYUAN alleged
                                     26   against COHESION and/or for which COHESION sought and obtained
                                     27   indemnification from YANG MING being: (a) Defendant CGL’s failure to (i)
                                     28   place a “hold” on the release of the Container, (ii) take steps to stop FABRIC’s
                                                                                   -9-
                                                                             COMPLAINT
                                     Case 2:19-cv-03740-R-PJW Document 1 Filed 05/01/19 Page 10 of 15 Page ID #:10



                                       1   propensity to prepare and issue delivery orders to truckers on Defendant CGL’s
                                       2   letterhead to obtain delivery of cargo and/or otherwise secure its delivery orders,
                                       3   (iii) timely collect the Container itself within the time specified in YANG MING’s
                                       4   applicable tariff, and/or (iv) take any action whatsoever after learning that
                                       5   FABRIC had taken possession of the Cargo in circumstances where FABRIC had
                                       6   not surrendered the original Cohesion House Bill, had not paid for the Cargo,
                                       7   and/or did not have WOYUAN’s permission to take the Cargo; and (b) Defendant
                                       8   KARGO’s failure to check or otherwise confirm with Defendant CGL that the
                                       9   Delivery Order was authentic in circumstances where Defendant KARGO knew,
                                      10   or ought to have known, the Delivery Order was not authentic.
                                      11         44.    As YANG MING was found liable for damages totaling
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                      12   CNY458,913.70 (equivalent to US$68,138.63 as of May 1, 2019), YANG MING
                                      13   now alleges that the acts, omissions, fault, negligence, misconduct or other
         Irvine, CA 92612




                                      14   actionable activity of Defendants CGL and KARGO as described herein was
                                      15   active, primary, and affirmative, and that any negligent or other actionable
                                      16   conduct or activity on the part of YANG MING, if any, was at most only passive,
                                      17   derivative, and secondary.
                                      18         45.    Accordingly, YANG MING is entitled to total or partial
                                      19   indemnification from Defendants CGL and KARGO such that YANG MING can
                                      20   recoup from and be reimbursed by Defendants CGL and KARGO all sums that
                                      21   YANG MING paid to COHESION, being any sum in excess of YANG MING’s
                                      22   proportionate share of liability, if any.
                                      23         46.    As a direct, legal and proximate result of the acts, omissions, fault,
                                      24   negligence, misconduct or other actionable activity of Defendants CGL and
                                      25   KARGO as described herein, YANG MING has incurred and paid expenses for its
                                      26   defense of COHESION’s indemnification action including, without limitation,
                                      27   attorneys’ fees, court costs, expenses, and damages which are currently estimated
                                      28
                                                                                   -10-
                                                                                COMPLAINT
                                     Case 2:19-cv-03740-R-PJW Document 1 Filed 05/01/19 Page 11 of 15 Page ID #:11



                                       1   to be around US$35,000. YANG MING will also incur future attorney’s fees,
                                       2   court costs, expenses and damages throughout the pendency of this action.
                                       3         47.    Based on the foregoing, YANG MING is entitled to be indemnified
                                       4   and held harmless by Defendants CGL and KARGO for YANG MING’s
                                       5   attorneys’ fees, court costs, expenses, and damages that YANG MING has paid or
                                       6   incurred as a direct, legal and proximate result of the acts, omissions, fault,
                                       7   negligence, misconduct or other actionable activity of Defendants CGL and
                                       8   KARGO as described herein. The above expenses are continuing and in an
                                       9   amount presently unknown to YANG MING. Accordingly, YANG MING prays
                                      10   for leave to amend this Complaint to assert the true amount of such expenses when
                                      11   YANG MING has ascertained the same.
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                      12                            SECOND CAUSE OF ACTION
                                      13                              (Contractual Indemnification)
         Irvine, CA 92612




                                      14         48.    YANG MING realleges and incorporates by reference paragraphs 1
                                      15   through 47 inclusive of its Complaint.
                                      16         49.    Under the YM Master Bill, Defendant CGL was required to collect
                                      17   the Container within the time provided for in YANG MING’s applicable tariff.
                                      18         50.    Under the applicable tariff, Defendant CGL was required to collect
                                      19   the Container within 4 days.
                                      20         51.    By failing to collect the Container within 4 days itself, Defendant
                                      21   CGL allowed FABRIC time to prepare and issue the Delivery Order on Defendant
                                      22   CGL’s letterhead to take possession of the Container, all in circumstances where
                                      23   FABRIC had not surrendered the original Cohesion House Bill, had not paid for
                                      24   the Cargo and/or did not have WOYUAN’s permission to take the Cargo.
                                      25         52.    By breaching the terms of the YM Master Bill, YANG MING is
                                      26   entitled to total contractual indemnification from Defendant CGL so that YANG
                                      27   MING can recoup from and be reimbursed by Defendant CGL all sums that
                                      28   YANG MING paid to COHESION.
                                                                                  -11-
                                                                               COMPLAINT
                                     Case 2:19-cv-03740-R-PJW Document 1 Filed 05/01/19 Page 12 of 15 Page ID #:12



                                       1         53.    As YANG MING was found liable for damages totaling
                                       2   CNY458,913.70 (equivalent to US$68,138.63 as of May 1, 2019), YANG MING
                                       3   now alleges that the acts, omissions, fault, negligence, misconduct or other
                                       4   actionable activity of Defendants CGL and KARGO as described herein was
                                       5   active, primary, and affirmative, and that any negligent or other actionable
                                       6   conduct or activity on the part of YANG MING, if any, was at most only passive,
                                       7   derivative, and secondary.
                                       8         54.    As a direct, legal and proximate result of Defendant CGL’s breach of
                                       9   the YM Master Bill, YANG MING has incurred and paid expenses for its defense
                                      10   of COHESION’s indemnification action including, without limitation, attorneys’
                                      11   fees, court costs, expenses, and damages which are currently estimated to be
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                      12   around US$35,000. YANG MING will also incur future attorney’s fees, court
                                      13   costs, expenses and damages throughout the pendency of this action.
         Irvine, CA 92612




                                      14         55.    Based on the foregoing, YANG MING is entitled to be indemnified
                                      15   and held harmless by Defendants CGL and KARGO for YANG MING’s
                                      16   attorneys’ fees, court costs, expenses, and damages that YANG MING has paid or
                                      17   incurred. The above expenses are continuing and in an amount presently
                                      18   unknown to YANG MING. Accordingly, YANG MING prays for leave to amend
                                      19   this Complaint to assert the true amount of such expenses when YANG MING has
                                      20   ascertained the same.
                                      21                            THIRD CAUSE OF ACTION
                                      22                                     (Contribution)
                                      23         56.    YANG MING realleges and incorporates by reference paragraphs 1
                                      24   through 55 inclusive of its Complaint.
                                      25         57.    YANG MING is informed and believes and thereon alleges that it is
                                      26   in no way responsible for the losses or damages which WOYUAN alleged against
                                      27   COHESION and for which COHESION sought and obtained indemnification
                                      28   from YANG MING. Rather YANG MING is informed and believes, and thereon
                                                                         -12-
                                                                     COMPLAINT
                                     Case 2:19-cv-03740-R-PJW Document 1 Filed 05/01/19 Page 13 of 15 Page ID #:13



                                       1   alleges, that it was the acts, omissions, fault, negligence, misconduct or other
                                       2   actionable activity of Defendants CGL and KARGO which caused the losses or
                                       3   damages which WOYUAN alleged against COHESION and/or for which
                                       4   COHESION sought and obtained indemnification from YANG MING being: (a)
                                       5   Defendant CGL’s failure to (i) place a “hold” on the release of the Container, (ii)
                                       6   take steps to stop FABRIC’s propensity to prepare and issue delivery orders to
                                       7   truckers on Defendant CGL’s letterhead to obtain delivery of cargo and/or
                                       8   otherwise secure its delivery orders, (iii) timely collect the Container itself within
                                       9   the time specified in YANG MING’s applicable tariff, and/or (iv) take any action
                                      10   whatsoever after learning that FABRIC had taken possession of the Cargo in
                                      11   circumstances where FABRIC had not surrendered the original Cohesion House
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                      12   Bill, had not paid for the Cargo, and/or did not have WOYUAN’s permission to
                                      13   take the Cargo; and (b) Defendant KARGO’s failure to check or otherwise
         Irvine, CA 92612




                                      14   confirm with Defendant CGL that the Delivery Order was authentic in
                                      15   circumstances where Defendant KARGO knew, or ought to have known, the
                                      16   Delivery Order was not authentic.
                                      17         58.    As YANG MING was found liable for damages totaling
                                      18   CNY458,913.70 (equivalent to US$68,138.63 as of May 1, 2019), YANG MING
                                      19   now alleges that the acts, omissions, fault, negligence, misconduct or other
                                      20   actionable activity of Defendants CGL and KARGO was a substantial factor in
                                      21   causing the losses or damages which WOYUAN alleged against COHESION
                                      22   and/or for which COHESION sought indemnification from YANG MING.
                                      23         59.    Based on the foregoing allegations, YANG MING will be damaged
                                      24   to the extent that it must pay any sums over its proportionate share of liability, if
                                      25   any, as the trier of fact may assess.
                                      26         60.    Accordingly, YANG MING is entitled to contribution from
                                      27   Defendants CGL and KARGO in proportion to their share of liability, so that
                                      28   YANG MING can recoup from and be reimbursed by Defendants CGL and
                                                                            -13-
                                                                       COMPLAINT
                                     Case 2:19-cv-03740-R-PJW Document 1 Filed 05/01/19 Page 14 of 15 Page ID #:14



                                       1   KARGO all sums that YANG MING paid to COHESION, being any sum in
                                       2   excess of YANG MING’s proportionate share of liability, if any.
                                       3          61.    As a direct, legal and proximate result of the acts, omissions, fault,
                                       4   negligence, misconduct or other actionable activity of Defendants CGL and
                                       5   KARGO as described herein, YANG MING has incurred and paid expenses for its
                                       6   defense of COHESION’s indemnification action including, without limitation,
                                       7   attorneys’ fees, court costs, expenses, and damages which are currently estimated
                                       8   to be around US$35,000. YANG MING will also incur future attorney’s fees,
                                       9   court costs, expenses and damages throughout the pendency of this action.
                                      10          62.    Based on the foregoing, YANG MING is entitled to contribution
                                      11   from Defendants CGL and KARGO for YANG MING’s attorneys’ fees, court
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                      12   costs, expenses, and damages that YANG MING has paid or incurred as a direct,
                                      13   legal and proximate result of the acts, omissions, fault, negligence, misconduct or
         Irvine, CA 92612




                                      14   other actionable activity of Defendants CGL and KARGO as described herein.
                                      15   The above expenses are continuing and in an amount presently unknown to
                                      16   YANG MING. Accordingly, YANG MING prays for leave to amend this
                                      17   Complaint to assert the true amount of such expenses when YANG MING has
                                      18   ascertained the same.
                                      19                                    PRAYER FOR RELIEF
                                      20          WHEREFORE, YANG MING prays for judgment on its Complaint as
                                      21   follows:
                                      22          1.     For equitable indemnity from Defendants CGL and KARGO for all
                                      23   costs, fees, expenses, liability, damages, and sums including $103,138.63 in
                                      24   damages and costs YANG MING was required to pay COHESION (comprised of
                                      25   CNY458,913.70 (equivalent to US$68,138.63 as of May 1, 2019), together with
                                      26   legal defense costs of US$35,000), and all costs and fees that YANG MING
                                      27   incurs or has incurred in this action, in excess of YANG MING’s proportionate
                                      28   share of liability, if any;
                                                                                  -14-
                                                                               COMPLAINT
                                      Case 2:19-cv-03740-R-PJW Document 1 Filed 05/01/19 Page 15 of 15 Page ID #:15



                                        1          2.     For contractual indemnity from Defendant CGL for all costs, fees,
                                        2   expenses, liability, damages, and sums including $103,138.63 in damages and
                                        3   costs YANG MING was required to pay COHESION (comprised of
                                        4   CNY458,913.70 (equivalent to US$68,138.63 as of May 1, 2019), together with
                                        5   legal defense costs of US$35,000), and all costs and fees that YANG MING
                                        6   incurs or has incurred in this action;
                                        7          3.     For contribution from Defendants CGL and KARGO or all costs,
                                        8   fees, expenses, liability, damages, and sums including $103,138.63 in damages
                                        9   and costs YANG MING was required to pay COHESION (comprised of
                                       10   CNY458,913.70 (equivalent to US$68,138.63 as of May 1, 2019), together with
                                       11   legal defense costs of US$35,000), and all costs and fees that YANG MING
 Gordon Rees Scully Mansukhani, LLP
   2211 Michelson Drive, Suite 400




                                       12   incurs or has incurred in this action, in excess of YANG MING’s proportionate
                                       13   share of liability, if any;
          Irvine, CA 92612




                                       14          4.     For prejudgment interest as permitted by law;
                                       15          5.     For all costs of suit herein as permitted by law;
                                       16          6.     For reasonable attorney’s fees incurred as permitted by law; and
                                       17          7.     For such other and further relief as the Court deems just and proper.
                                       18
                                            Dated: May 1, 2019                           GORDON REES SCULLY
                                       19                                                MANSUKHANI, LLP
                                       20
                                       21                                                By: /s/ James A. Marissen
                                                                                             James A. Marissen
                                       22                                                    Rachel A. Weitzman
                                       23                                                    Attorneys for Plaintiff
                                                                                             YANG MING MARINE
                                       24                                                    TRANSPORT CORP.
                                       25
                                       26
                                       27
                                       28
1160633/41426844v.1
                                                                                   -15-
                                                                                COMPLAINT
